            Case 2:19-cv-00149-JM Document 130 Filed 08/18/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BILLY MACK NICHOLS, JR.                                                              PLAINTIFF
ADC #92713

V.                                 No. 2:19CV00149-JM-JTR

GARY R. KERSTEIN, Doctor, et al.                                                 DEFENDANTS


                                            ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the additional filings of Plaintiff, docket #’s 124, 125, 126, 127, 128 and 129.

After carefully considering these documents and making a de novo review of the record in this

case, the Recommendation is approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED that:

       1.       Billy Mack Nichols, Jr.’s in forma pauperis status is REVOKED, and this case is

DISMISSED, WITHOUT PREJUDICE.

       2.       Nichols’s Motions to Amend (Docs. 8, 16, 89, 96, 97), Motions for summons

(Docs. 35, 42, 98), Motions for Preliminary Injunctive Relief and Temporary Restraining Order

(Docs. 51, 76, 105, 109), and Motion for Judgment on the Pleadings (Doc. 106), Amended

Supplement to renewed motion for restraining order and preliminary Injunctive Relief (Docs. 126)

and Motion to Continue Discovery (Doc. 128), are DENIED, AS MOOT.

       3.       Nichols’s other pending motions1 are DENIED, AS MOOT.



       1
        Motion for Evidentiary Hearing and/or Polygraph Examination (Doc. 10); Motions to
Correct (Docs. 17, 20); Motion for Order of Compliance (Doc. 25); Motion for Copies (Doc. 36);
Motion for Contempt and to Stay (Doc. 38); Motions to Strike and Compel Discovery (Docs. 47,
            Case 2:19-cv-00149-JM Document 130 Filed 08/18/20 Page 2 of 2



       4.       Defendant Dr. Kerstein’s Motions to Stay Discovery and for Extension of Time

(Docs. 78, 88) are DENIED, AS MOOT, without prejudice to refiling if necessary.

       5.       Nichols has thirty (30) days to reopen the case by paying the $400 filing fee in full

and filing a Motion to Reopen.

       6.       It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 18th day of August, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE




81); Renewed Motion for Order of Civil Contempt (Doc. 64); Motion to Deem Requests for
Admission Admitted (Doc. 92).
